Citation Nr: 1539393	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the April 2011 rating decision, the RO granted service connection and assigned a 30 percent rating for PTSD, effective from October 25, 2010.  In an October 2012 rating decision, the RO increased the rating to 50 percent, effective October 25, 2010.  As the Veteran is in receipt of less than the maximum schedular rating for these disorders, the matters therefore remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is located in the Veteran's electronic claims folder.  

The issue of erectile dysfunction, secondary to the use of medications used to treat the service-connected PTSD, has been raised by the record (see July 2015 videoconference hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The record includes reports of VA examinations from December 2011 and March 2013.  The most recent treatment records concerning the Veteran's PTSD are dated in June 2013.  

At the July 2015 hearing, the Veteran's wife, who has a Bachelor of Science degree in psychology, testified that she had observed worsening symptoms exhibited by the Veteran in the past five years.  She added her husband had, in the past few months, about six angry outbursts.  The Veteran conceded he had trouble with becoming angry while driving.  They both testified that they lived in a rural area, because the Veteran did not like to be around people.  The Veteran testified he was getting VA-provided therapy every three months at a clinic in Madison.  The Veteran added his symptoms included trouble sleeping, and it was mentioned that due to his being uncomfortable during examinations the symptoms set out as part of VA examinations may not really be providing a true indication of his actually symptoms.  

It appears that there exist records of relevant VA treatment that have not been associated with the record before the Board.  All pertinent records must be obtained on remand.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Moreover, due to the passage of time and the evidence of possible worsening of the Veteran's PTSD (as documented by the testimony presented by the Veteran and his wife (with some knowledge of psychology) in July 2015 and the Veteran's need for continuing VA treatment for PTSD), the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of this service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include any and all dated since June 2013.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PTSD.  Copies of all pertinent records should be made available to the examiner, including those contained in VBMS and Virtual VA.  All indicated tests should be performed.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






